Cite as 2016 Ark. App. 528


                    ARKANSAS COURT OF APPEALS
                                       DIVISIONS II & III
                                         No. CV-16-161


PROGRESSIVE ELDERCARE SERVICES-                        Opinion Delivered   November 2, 2016
BRYANT, INC. d/b/a SOUTHERN TRACE
REHABILITATION AND CARE CENTER                         APPEAL FROM THE SALINE COUNTY
                       APPELLANT                       CIRCUIT COURT
                                                       [NO. 63-CV-13-479-2]
V.
                                                       HONORABLE GARY ARNOLD,
WILDA PRICE, AS PERSONAL                               JUDGE
REPRESENTATIVE OF THE ESTATE OF
DOVIE PRICE                                            AFFIRMED
                       APPELLEE


                                 LARRY D. VAUGHT, Judge

       Appellant Progressive Eldercare Services—Bryant, Inc., d/b/a/ Southern Trace

Rehabilitation and Care Center (Progressive) sought summary judgment from the Saline

County Circuit Court, claiming charitable immunity as a matter of law. Appellee Wilda Price,

as the personal representative of the estate of Dovie Price, resisted the motion, claiming that

Progressive not only was not entitled to charitable immunity, but it also was abusing the

charitable form to avoid liability. The trial court denied summary judgment. On interlocutory

appeal, Progressive argues that it is entitled to judgment as a matter of law on its defense of

charitable immunity. For the reasons stated in Progressive Eldercare Services-Saline, Inc. v. Cauffiel,

2016 Ark. App. ___, handed down this same day, we affirm.

       Affirmed.

       GRUBER, HIXSON, and BROWN, JJ., agree.

       HARRISON and GLOVER, JJ., concur.
                                  Cite as 2016 Ark. App. 528

       BRANDON J. HARRISON, Judge, concurring. I concur for the same reasons

expressed in my concurrence in Progressive Eldercare Services-Saline, Inc. v. Cauffiel, 2016
Ark. App. 523, ___ S.W.3d. ___, handed down today.

       DAVID M. GLOVER, Judge, concurring. I concur for the same reasons

expressed in my concurrence in Progressive Eldercare Services-Saline, Inc. v. Cauffiel, 2016
Ark. App. 523, ___ S.W.3d ___, handed down today.

       Kutak Rock LLP, by: Mark W. Dossett and Jeff Fletcher, for appellant.

       Reddick Moss, PLLC, by: Brian D. Reddick, Robert W. Francis, and Matthew D. Swindle,

for appellee.




                                               2